department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n contact person telephone number identification_number release number release date date date legend state v w y dear consequences relating to the proposed transaction described below you are exempt from federal_income_tax under sec_501 of the internal_revenue_code hereafter code you are a cooperative under the laws of state you have approximately v active patron accounts in the northwestern part of state your members elect the board_of trustees on a one member one vote basis the margins from the patronage-sourced income are allocated to members in the form of capital credits on the basis of their patronage for that year pursuant to article vii sec_2 of the bylaws the books_and_records are set up in a manner that at the end of each fiscal_year the amount of capital if any so furnished by each patron is clearly reflected and credited in an appropriate record to the capital_account of each patron at the end of each fiscal_year each patron will be notified of his patronage balance as of date your organization had a total capital of w of which y consisted of unredeemed patronage capital credits that had been previously allocated presently you are retiring the previously allocated patronage capital over a period of not more than years you propose to retire the current patronage allocations to current and former members on an accelerated basis this retirement would occur through a payment to the members that we have considered your ruling_request dated date regarding the tax would reflect a discount from the stated amount of the allocated payment the proposed redemption program is voluntary under the proposed retirement program you will retire capital credits earlier than the current holding_period or cycle the capital credits would be paid on a discount you propose to calculate the annual discount rate using the 20-year u s treasury bond as a benchmark and then adding to this rate an appropriate risk premium as determined by your board_of trustees you have proposed certain changes to your bylaws following ratification by the members the board_of trustees in its sole discretion may establish an equity discounting program whereby all or partial balances of existing allocated patronage capital may be paid in cash at a discount to members patrons or former members patrons the annual discount rate to be applied for each year of early redemption will be established at year-end by the board_of trustees based on your estimated cost of patronage capital in the sole discretion of the board_of trustees each member patron departing member patron former member patron and deceased member’s patron’s estate may be offered the option to receive the discounted value of their cumulative allocated patronage capital or in the discretion of the board a limited number of years or year you will keep records for each participant to include name amount not redeemed and last_known_address members patrons and former members patrons will be given the option of participating in the discounting program the board_of trustees may suspend the discounting program if in their sole judgment such action is in the best interests of your organization you have requested the following rulings a following the proposed modification of your bylaws with member ratification you will be operating_on_a_cooperative_basis and will not jeopardize your tax-exempt status under sec_501 of the code b your proposed discounting of equity_capital is consistent with the requirements of revrul_72_36 and will not constitute a forfeiture of patronage capital c the proposed methodology for determining the discount rate is consistent with the precepts of cooperative tax law and if reasonably applied is within the board_of trustees’ discretion law sec_501 of the code provides for the exemption from federal_income_tax of benevolent_life_insurance_associations of a purely local character mutual_ditch_or_irrigation_companies mutual_or_cooperative_telephone_companies or like organizations but only if percent or more of the income consists of amounts collected from members for the sole purpose of meeting losses_and_expenses revrul_72_36 1972_1_cb_151 describes certain basic characteristics an organization must have in order to be a cooperative organization described in sec_501 of the code these characteristics include the following a cooperative must keep adequate_records of each member’s rights and interest in the assets of the organization a cooperative must not retain more funds than it needs to meet current losses_and_expenses the rights and interests of members in the organization’s savings must be determined in proportion to their business with the organization a member’s rights and interests may not be forfeited upon the withdrawal or termination of membership upon dissolution gains from the liquidation of assets should be distributed to all current and former members in proportion to the value or quantity of business that each did with the cooperative over the years 44_tc_305 acq 1966_1_cb_3 the court stated that an organization must meet certain common_law requirements in order to be a cooperative these common_law requirements include democratic control of the organization by members the organization operates at cost for the benefit of members and the contributors of capital to the organization do not control or receive most of the pecuniary benefits of the organization’s operations ie subordination of capital discussion sec_501 of the code provides for the federal tax exemption of electric cooperatives including other cooperative organizations not relevant here while the term cooperative is not defined in sec_501 or the regulations thereunder a cooperative has been traditionally and historically defined as a voluntary membership business organization that is organized in response to the economic needs of and to perform services for its members and not to realize monetary gains as a separate legal entity a cooperative is organized and operated for the benefit of and is democratically controlled by its members see 44_tc_305 acq 1966_1_cb_3 hence to qualify for exemption under sec_501 an organization must be a cooperative and organize and operate as such puget sound plywood supra describes the principles that are fundamental to the organization and operation of cooperatives they are democratic control by the members operation at cost and subordination of capital these principles apply to organizations described in sec_501 democratic control requires that the cooperative be governed by members and on a one- member one-vote basis each member has a single vote regardless of the amount of business he or she does with the organization the issue of democratic control is a question of fact operation at cost requires that the cooperative’s net_earnings or savings derived from furnishing services in excess of costs and expenses be returned to its members in proportion to the amount of business conducted with them this principle ensures that a cooperative’s net savings from members are returned to members in proportion to the amount of business each transacts with the cooperative a cooperative satisfies this requirement by making periodic allocations of patronage to members subordination of capital has two requirements first control of the cooperative and ownership of the pecuniary benefits arising from the cooperative’s business remains in the hands of the members rather than with non-patron equity investors second the returns on equity investments must be limited hence the net savings that accrue to the cooperative from the business activities it transacts with its members will largely inure to the benefit of those members rather than to its equity investors the rationale for these limitations is to ensure that the cooperative remains faithful to its purpose-providing services at the lowest possible prices or highest possible prices for a marketing_cooperative to its members and not to realize profits for capital if it were otherwise the emphasis then would likely be on protection of returns of equity_capital rather than services to members and this would destroy the basic purpose of cooperatives see puget sound plywood supra revrul_72_36 supra also describes additional requirements that are fundamental to the organization and operations of cooperatives described in sec_501 revrul_72_36 requires that a member’s rights and interest in the assets of a cooperative cannot be forfeited upon termination of membership it also requires that upon dissolution a cooperative must distribute any gains from the sales of its assets to those who were members during the period that the assets were owned sec_501 provides that a cooperative exempt under this code section must derive percent or more of its income from members for the sole purpose of meeting losses_and_expenses in order to qualify for and maintain tax exemption the percent member income test requires that percent or more of the cooperative’s income be derived from members and used to pay for services listed in sec_501 see revrul_2002_54 and revrul_2002_55 2002_37_irb_527 date in each particular tax_year a cooperative must combine all income under this test the cooperative is not tax-exempt under sec_501 of the code if less than percent of its income is derived from members and used to pay for services listed in sec_501 if the cooperative is not exempt under sec_501 it is a non-exempt taxable cooperative its income is taxable in the same manner as the income of a taxable corporation but with one exception the exception is that the income attributable to business done with or for members or patrons is deductible from the income of the cooperative in order for the income to be patronage source and deductible from gross_income the income must be produced by a transaction directly related to the cooperative’s enterprise so that the transaction facilitates the cooperative’s carrying on of that enterprise see farmland industries inc v commissioner 78_tcm_846 acq aod in the case of an electric cooperative patronage source income includes the refunds of part of the prices initially paid_by members or patrons for electricity service obtained through the cooperative in order to deduct patronage source income from gross_income an electric cooperative must allocate the patronage source income to the members or patrons in proportion to their patronage see generally 31_tc_674 a fundamental tenet of cooperative operation is that the earnings_of a cooperative are allocated and ultimately distributed to its members based on the amount of business patronage done with those members the amount a cooperative_member pays for the cooperative’s services less the cost of providing such services is allocated to the member thus the presumption is that the cooperative’s services are provided at cost to the members but it is impractical for such a cooperative to return immediately all the amounts or earnings to its members because the cooperative needs to have reserves in order to operate meet unexpected expenses or to expand these amounts or earnings are held by the cooperative for a certain period of time as prescribed by the cooperative’s bylaws and are allocated as capital credits to accounts kept for each member these capital credits are returned to the members or former members when the cooperative redeems them ie sends a check for the amount of the capital credits at the end of the prescribed time you are proposing to revise your bylaws to provide for the redemption of capital credits at a discount the redemption program will provide for the redemption of your current and former members’ capital credit accounts earlier than a cycle of years the redemption is at a discount ie the capital credits are not paid on the face value of the accounts but at the present_value you will transfer the difference between the discounted amount and the original amount in the capital credit accounts to your net savings account the redemption program will be voluntary for current or former members the primary issue raised by the operation of the redemption program is whether it violates any of the cooperative requirements described in puget sound plywood supra and revrul_72_36 the cooperative principle of democratic control by members is satisfied because the redemption of capital credits at discount will not affect member voting rights or governing rights we point out not only that the proposed redemption program would be optional for present and former members patrons in addition should current members be dissatisfied with the proposed redemption program they may effect change by electing new board members we also note that the cooperative and its board_of trustees and management has fiduciary duties to the former members and the former members can enforce their rights in the courts see 78_tc_894 the cooperative principle of operating at cost is satisfied because the members’ right to receive the excess ie capital credits over the cost of electricity service is also not adversely affected the cooperative principle of subordination of capital is satisfied because the proposed redemption program does not adversely affect the members’ control and ownership of the cooperative assets the cooperative requirement that there is no forfeiture of former members’ rights to assets of the cooperative is not violated specifically the redemption program permits members and former members to receive the present_value of their capital credit accounts ie patronage savings at a date earlier than a 20-year holding_period or cycle the discount rate is in accordance with the prevailing market rate accordingly based on the foregoing facts and circumstances we rule as follows a following the proposed modification of your bylaws with member ratification you will be operating_on_a_cooperative_basis and will not jeopardize your tax-exempt status under sec_501 of the code assuming you continue to meet the percent member income test provided in sec_501 b your proposed discounting of equity_capital is consistent with the requirements of revrul_72_36 and will not constitute a forfeiture of patronage capital c the proposed methodology for determining the discount rate is consistent with the precepts of cooperative tax law and if reasonably applied is within the board_of trustees’ discretion this ruling is based on the understanding that there will be no material changes in the facts and representation upon which it is based except as we have ruled herein we express no opinion as the tax consequences of the transactions under other sections of the code and income_tax regulations this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative a copy of this letter should be kept in your permanent records this ruling is directed only to the organization that requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited by others as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter enclosure notice robert c harper jr manager exempt_organizations technical group sincerely
